United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1768
Issued: February 21, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 20, 2012 appellant filed a timely appeal from a March 26, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty on
February14, 2012.
FACTUAL HISTORY
On February 15, 2012 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim alleging that on February 14, 2012 he slipped down concrete stairs while delivering mail.

1

5 U.S.C. § 8101 et seq.

He claimed injuries to the lower back and pelvis area.
February 16, 2012.

Appellant returned to work on

In a February 23, 2012 letter, OWCP requested additional evidence, including a medical
report containing a diagnosis of appellant’s condition and rationale explaining how the condition
was causally related to the work incident. It noted chiropractors were only considered a
physician under FECA if there is a diagnoses of spinal subluxation demonstrated by x-ray.
Appellant submitted reports from Dr. Peter J. Wilke, a chiropractor. A February 14, 2012
initial report noted no x-rays were obtained for the incident. In a February 15, 2012 report,
Dr. Wilke noted the history of injury as a slip and fall down a stairwell on February 14, 2012
while delivering mail. He presented examination findings, which included subluxation of the
fifth lumbar vertebra and subluxation of the sacrum, and provided an assessment of mild lumbar
and sacral sprain/strain along with segmental dysfunction of the lumbar, sacral and pelvic/hip.
Adjustment was administered to the lumbar region. Progress reports dated February 17, 20 and
24, 2012 were provided. Appellant was noted to have reached preinjury status with no residuals
on February 24, 2012.
By decision dated March 26, 2012, OWCP denied appellant’s claim on the grounds that
the medical component of the fact of injury element had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing that the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
To determine whether an employee actually sustained an injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.4 The second component of fact of
injury is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

2

must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.6 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.7
ANALYSIS
The Board finds that appellant did not meet his burden of proof. OWCP accepted that the
February 14, 2012 slip and fall on stairs, occurred as alleged. In order for appellant to establish
that he sustained an employment-related injury, he must submit a medical report from a
physician with an accurate history of injury, a diagnosis of his condition and rationalized medical
opinion that explains how his medical condition was caused by the accepted slip and fall.
Appellant submitted several reports from his chiropractor, Dr. Wilke. Section 8101(2) of
FECA provides that the term physician includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct subluxation as demonstrated by x-ray to exist.8 Dr. Wilke diagnosed mild lumbar and
sacral sprain/strain and segmental dysfunction of the lumbar, sacral and pelvic/hip. Although he
noted findings of subluxation, he did not base his finding on a review of x-rays. On February 14,
2012 Dr. Wilke noted that no x-rays were obtained. Since he did not diagnose a spinal
subluxation based on an x-ray, he is not considered a physician under FECA. Dr. Wilke’s
opinion is of no probative value.9 Thus, his reports do not establish the issue of causal relation.
No other medical evidence was submitted.
Appellant has the burden to submit medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed and medical evidence
establishing that the diagnosed condition is causally related to the implicated employment
factors. The Board finds that he failed to submit any competent medical evidence pertaining to
his claim of injury. On February 23, 2012 OWCP informed appellant of the deficiencies in the
5
6

Id.
Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).
8

5 U.S.C. § 8101(2); see also E.W., Docket No. 09-6 (issued February 17, 2009); George E. Williams, 44 ECAB
530 (1993).
9

T.B., Docket No. 12-244 (issued June 8, 2012).

3

evidence, but he did not submit any medical evidence to establish his claim. Appellant did not
establish a prima facie claim for compensation.10
On appeal, appellant argued that the medical and factual evidence supports that he
sustained an injury on February 14, 2012. As noted, while the record supports the incident
occurred on February 14, 2012, the medical evidence of record is not sufficient to establish that
the February 14, 2012 incident caused or aggravated a back condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury on
February 14, 2012 caused by his accepted employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

See Donald W. Wenzel, 56 ECAB 390 (2005).

4

